Citation Nr: 0841781	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1992 to 
September 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).


FINDING OF FACT

Chronic fatigue is not shown by objective evidence to be due 
to undiagnosed illness or to military service.


CONCLUSION OF LAW

Chronic fatigue was not incurred in or aggravated by active 
military service, to include service during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection 
for chronic fatigue, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2004 satisfied the duty to notify 
provisions; an additional letter was sent in September 2006.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating by letters dated in March 2006, September 2006, March 
2008, and August 2008.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in June 2008.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

For VA purposes, the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or air service 
in the Southwest Asia theatre-of-operations during Operation 
Desert Shield/Storm.  The theatre of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 U.S.C.A. § 1117(d), (f); 38 C.F.R. § 3.317(d).  
The veteran was at sea for the vast majority of his military 
service, to include service on the USS CONSTELLATION during 
its participation in enforcement of the no-fly zone in 
southern Iraq in 1995.  His Department of Defense Form DD-
214, Armed Forces of the United States Report of Transfer of 
Discharge, reflects that he was awarded the Southwest Asia 
Service Medal.  Accordingly, he is considered a Persian Gulf 
War veteran.

For veterans who served in the Southwest Asia theatre of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Objective indications of chronic disability resulting from 
undiagnosed illness must be manifest to a degree of 10 
percent either during active military service in Southwest 
Asia or no later than December 31, 2006.  38 C.F.R. 
§ 3.317(a).

For the purposes of 38 C.F.R. § 3.317(a) (1), "signs" or 
"symptoms" which may be manifestations of an undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); (9) 
sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual 
disorders.

38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran claims that his chronic fatigue was incurred in 
service.  Specifically, he contends that he began to 
experience increasing fatigue towards the end of his military 
service and has experienced it since that time; he has also 
asserted that the fatigue may be related to undiagnosed 
illness.  The veteran's service medical records show no 
reports of fatigue, and no diagnoses of any chronic fatigue 
disorder, in service.  On service separation in September 
1996, while the veteran indicated that he had frequent 
trouble sleeping, objective notations indicate that this was 
due to an especially hard mattress.  The physical examination 
found no pertinent physical abnormalities.  

Subsequent to service, fatigue is documented in private 
postservice medical records beginning in 2003, most of which 
correlate the fatigue to either sleep apnea or to his 
rheumatoid arthritis (RA).  Specifically, private medical 
records dated in July 2003 and March 2004 note that the 
veteran reported fatigue, and was referred for a sleep study.  
Private medical records dated in April 2004 and May 2004, and 
VA outpatient treatment records dated in October 2004 and 
April 2005, reveal that the veteran experienced chronic 
fatigue.  A September 2006 private medical record noted that 
the veteran's daytime tiredness was likely fatigue related to 
sleep dysfunction.  

Again, service connection can be established for chronic 
disability that cannot be attributed to a known clinical 
diagnosis or for a medically unexplained multisymptom 
illness, but not if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  In this case, the veteran's chronic 
fatigue is attributed to a known clinical diagnosis, and the 
objective medical opinions of record indicate that such 
chronic fatigue is not related to service but is the result 
of other, nonservice-connected disorders.  

Specifically, four medical records associated with the claims 
file provide opinions with respect to the relationship 
between the veteran's chronic fatigue and his military 
service.  A June 2003 private medical record stated that the 
veteran's chronic fatigue was probably secondary to sleep 
apnea; a June 2004 private medical record noted fatigue, 
which was possibly secondary to RA.  However, these 
speculative opinions may only be afforded minimal probative 
weight.  A finding of service connection may not be based on 
a resort to speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2008); see also Morris v. West, 13 Vet. App. 
94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative).

However, the March 2006 VA examination concluded that the 
fatigue "could be multifactorial" but was most likely 
attributable to, among other factors, RA and sleep apnea.  
Similarly, the June 2008 VA examiner related the veteran's 
chronic fatigue to his RA and sleep apnea (which resulted in 
his sleep disorder), among other nonservice-connected 
disorders.  These decisive opinions are based on review of 
the medical evidence of record and a physical evaluation of 
the veteran.  No competent medical opinions of record 
contradict their conclusions.  

Additionally, the evidence does not show that the nonservice-
connected disorders to which the veteran's chronic fatigue 
has been related are themselves related to the veteran's 
military service.  None of the medical evidence of record 
relates the veteran's RA to his military service, and the 
June 2008 VA examiner indicated that although the veteran's 
chronic fatigue was related in part to his sleep disorder, 
that sleep disorder resulted from his sleep apnea, and 
neither the sleep apnea nor the sleep disorder were related 
to service.  

Ultimately, there is no affirmative evidence that the 
veteran's chronic fatigue was incurred during the veteran's 
military service, to include his service in the Persian Gulf.  
Rather, the record reflects that the veteran has been 
diagnosed with RA and sleep apnea, and that these conditions, 
not shown by the evidence of record to be related to service, 
are the cause of the veteran's chronic fatigue, not 
undiagnosed illness.  For these reasons, service connection 
for chronic fatigue, is not warranted.

Because the evidence of record reflects that the veteran's 
chronic fatigue is attributable to a known clinical 
diagnosis, and that there is no evidence relating it to his 
military service, to include service in the Persian Gulf, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for chronic fatigue is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


